1     DINA L. YUNKER (WSBA #16889)                                              Judge Whitman L. Holt
      Assistant Attorney General                                                           Chapter 11
2
      Bankruptcy & Collections Unit
3     800 Fifth Avenue, #2000
      Seattle, WA 98104
4
      Tel.: (206)389-2198
5     Email: dina.yunker@atg.wa.gov
      Local Counsel for the States
6

7     PATRICIA MOLTENI (DC Bar # 980878)
      National Association of Attorneys General
8
      1850 M Street, N.W., 12th Floor
9     Washington D.C. 20036
      Tel.: 202-326-6251
10
      Email: pmolteni@naag.org
11    Counsel for the States (Pro Hac Vice Motion pending)
12

13

14                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WASHINGTON
15

16     In re
17                                                                  Case No. 20-01808
       KING MOUNTAIN TOBACCO
18     COMPANY, INC.,                                               STATES’ OBJECTION TO THE
19                                                                  ADEQUACY OF THE DEBTOR’S
                                                  Debtor.           DISCLOSURE STATEMENT
20

21

22             The States 1 object to the Disclosure Statement for the Debtor’s Plan of
23    Reorganization (“Disclosure Statement” or “DS”) [Doc. No. 155] because it
24

25             1
                 “States” refers collectively to the tobacco regulatory agencies of the States of Indiana, South Carolina,
      and New York—in all of which the Debtor has previously sold tobacco products (although not it is not doing so
26    currently) and all of which are creditors in this bankruptcy case.
       STATES’ OBJECTION TO THE ADEQUACY                             1                 OFFICE OF THE ATTORNEY GENERAL
                                                                                            Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                                            800 Fifth Avenue, Suite 2000
       STATEMENT                                                                           Seattle, Washington 98104-3188
                                                                                     Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11            Doc 172        Filed 02/02/21         Entered 02/02/21 09:00:24                   Pg 1 of 11
1     fails to provide adequate information as required under § 1125 of the
2
      Bankruptcy Code. Specifically, disclosures on the below matters are inadequate
3
      because they fail to provide sufficient information for the States to reasonably
4

5     determine if the Debtor’s Plan of Reorganization (“Plan”) [Doc. No. 156] is
6
      feasible or has an adequate means of implementation. The States also join in the
7
      United States’ Opposition to Debtor’s Disclosure Statement [Doc. No. 196].
8

9                                           Regulatory Background
10
              The States regulate the Debtor’s sale of cigarettes and other tobacco
11
      products in their respective states. As part of their regulatory responsibilities,
12

13    the States enforce laws that require the Debtor, as a “Non-Participating
14
      Manufacturer” (“NPM”) 2, to deposit into an escrow account, held for the benefit
15
      of each State, a set amount per cigarette unit sold in that State (referred to
16

17    collectively as the “Escrow Statutes”).3 The per cigarette deposit amount
18
      increases each year based on an inflation adjustment, and for cigarettes sold in
19

20
              2
                   Tobacco manufacturers fall into two categories: those that have settled with the States and become
21    “Participating Manufacturers” or “PMs” under the tobacco Master Settlement Agreement (“MSA”) executed in
      November 1998 and that make direct payments to the States in recognition of the health care costs imposed by
22    their products; and those that have not settled, the NPMs, who must instead make deposits into an escrow account
      that are roughly equivalent in cost to the payments made by the PMs. The escrow account holds funds that may
23    be utilized to satisfy judgments obtained by the States in cases filed against the NPMs with respect to their
      tobacco sales that could be of the nature as those that were settled against the PMs in the MSA.
24
              3
                Each State has an Escrow Statute requiring NPMs to make escrow deposits on their cigarette sales, and
25    these laws are nearly identical to each other. As an example, South Carolina’s escrow statute is codified at S.C.
      Code Ann. §§ 11-47-10-40.
26
       STATES’ OBJECTION TO THE ADEQUACY                          2                OFFICE OF THE ATTORNEY GENERAL
                                                                                         Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                                          800 Fifth Avenue, Suite 2000
       STATEMENT                                                                        Seattle, Washington 98104-3188
                                                                                   Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11           Doc 172       Filed 02/02/21         Entered 02/02/21 09:00:24                   Pg 2 of 11
1     calendar 2020, the per carton amount was $7.37. Failure to make timely escrow
2
      deposits can result in removal of the Debtor from a State’s directory of approved
3
      tobacco manufacturers (a process called “delisting”). Once removed from the
4

5     directory, a tobacco manufacturer must immediately stop making any further
6
      cigarette sales in that state, and its existing product typically becomes unlawful
7
      contraband subject to seizure.4
8

9                                    States’ Treatment under the Plan
10
              Several years before the Debtor filed for bankruptcy, it had been certified
11
      to sell tobacco products in South Carolina and Indiana but was delisted by each
12

13    State when it failed to make its required escrow deposits for cigarettes sold
14
      there. In 2015, King Mountain entered into a settlement agreement with the
15
      State of Indiana whereby it agreed to pay all its past due escrow deposits (about
16

17    $4.9 million) over a period of 13 years. Only once fully paid, the Debtor could
18
      reapply to be listed on Indiana’s directory. In 2016, the Debtor entered into a
19

20
      similar settlement agreement with the State of South Carolina. Under this

21    settlement, it agreed to pay about $2.9 million in past due escrow over a period
22

23

24
              4
                 The laws requiring tobacco companies to be listed on a directory of approved manufacturers are called
25    “Directory Laws” and were passed by the States to enhance their ability to enforce their Escrow Statutes. Each
      State has passed Directory Laws, and they are substantially the same. As an example, South Carolina’s Directory
26    Laws are codified at S.C. Code Ann. §§ 11-48-10-110.
       STATES’ OBJECTION TO THE ADEQUACY                           3                OFFICE OF THE ATTORNEY GENERAL
                                                                                         Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                                        800 Fifth Avenue, Suite 2000
       STATEMENT                                                                        Seattle, Washington 98104-3188
                                                                                 Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11           Doc 172       Filed 02/02/21        Entered 02/02/21 09:00:24                  Pg 3 of 11
1     of 14 years—at the end of which it could reapply to be listed on South
2
      Carolina’s directory.
3
            Under the Plan, the Debtor proposes to pay the outstanding portion of
4

5     these escrow obligations ($3.5 million for Indiana and $2.5 million for South
6
      Carolina) over a period of 12 years for Indiana and 14 years for South Carolina.
7
            The State of New York is not listed as a creditor in the Debtor’s schedules
8

9     but has been investigating the Debtor’s conduct and anticipates filing a proof of
10
      claim for past due escrow owed on cigarette sales made in New York and for
11
      penalties arising from the Debtor’s failure to comply with the Prevent All
12

13    Cigarette Trafficking Act of 2009 (“PACT Act”), 15 U.S.C. §§ 376(a)(1) and
14
      (2), relating to unlawful shipments of cigarettes into New York. New York seeks
15
      certain sales records and PACT Act reports from the Debtor to complete its
16

17    claim. The Plan does not provide for treatment of this anticipated claim.
18
                  Inadequate Information in the Disclosure Statement
19

20
            The Disclosure Statement fails to provide adequate information about the

21    below matters, without which the States cannot make an informed decision
22
      about the Plan:
23

24          1.     The Debtor’s calendar year 2020 financial performance. While

25    the Disclosure Statement provides financial statements for calendar years 2018
26
       STATES’ OBJECTION TO THE ADEQUACY           4          OFFICE OF THE ATTORNEY GENERAL
                                                                    Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                     800 Fifth Avenue, Suite 2000
       STATEMENT                                                   Seattle, Washington 98104-3188
                                                              Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11     Doc 172   Filed 02/02/21   Entered 02/02/21 09:00:24              Pg 4 of 11
1     and 2019, there is nothing that covers 2020. The States cannot make an
2
      informed decision about the feasibility of the Debtor’s Plan without financial
3
      statements covering 2020. The Disclosure Statement should include the same
4

5     financial statements for 2020 as it does for 2019 and 2018.
6
              2.    The factual basis for the Debtor’s 5-year projections. The
7
      Debtor’s 5-year projections (2021-2025) predict a steady increase in Tobacco
8

9     Sales, Total Cash Receipts, and Net Cash Flow (DS, Ex. A at p. 1) in each post-
10
      confirmation year, but there is no factual basis provided in the Disclosure
11
      Statement to support these increases. For example, the Debtor projects that
12

13    Tobacco Sales will increase by about $500,000 each year from 2021 through
14
      2025, but its Income Statements for 2018 and 2019 (DS, Ex. B at p. 8 and Ex. C
15
      at p. 14) show that its Tobacco Sales dropped by about $700,000 from 2018 to
16

17    2019.
18
              Similarly, net income for 2018 and 2019 is -$6.5 million and -3.6 million
19

20
      respectively. (DS, Ex. B at p. 5 and Ex. C at p. 14.) Yet, the Net Cash Flow for

21    the Debtor’s projections show an ever-increasing amount of cash, growing from
22
      $162,000 in 2022, to $722,000 in 2025. (DS, Ex. A at p. 1.) There is no
23

24    explanation in the Disclosure Statement for these significant improvements in

25    the Debtor’s tobacco manufacturing operations. The Disclosure Statement fails
26
       STATES’ OBJECTION TO THE ADEQUACY            5          OFFICE OF THE ATTORNEY GENERAL
                                                                     Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                      800 Fifth Avenue, Suite 2000
       STATEMENT                                                    Seattle, Washington 98104-3188
                                                               Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11      Doc 172   Filed 02/02/21   Entered 02/02/21 09:00:24              Pg 5 of 11
1     to provide any factual basis for the Debtor’s belief that its tobacco sales will
2
      continue to rise in each of the next five years and that its profitability will
3
      similarly improve; yet, these metrics are essential to providing it with sufficient
4

5     cash to make its Plan payments to creditors. Without this additional
6
      information, the Disclosure Statement lacks adequate information on which the
7
      States can make a decision about the feasibility of the Plan.
8

9           3.     Payments from Affiliates. In the Disclosure Statement, the Debtor
10
      identifies several Affiliates for which it has provided start-up financing—
11
      specifically, Wheeler Fuel Distribution, Wheeler’s Pawn Stars, and Wheeler
12

13    Rock Products. (DS, pp. 14-5.) Under the Plan, these Affiliates are required to
14
      repay these debts to the Debtor over the next four to five years. Collectively,
15
      these debts total about $2.1 million. No information is provided in the
16

17    Disclosure Statement about the financial ability of these Affiliates to repay these
18
      debts or the repayment terms other than the total number of years. The
19

20
      Disclosure Statement should set forth all material repayment terms, including

21    interest rate and frequency of payments. In addition, the Disclosure Statement
22
      should include financial statements for 2020 and 2019 for each of these
23

24    Affiliates. The Debtor should also clarify if it intends to continue to provide

25

26
       STATES’ OBJECTION TO THE ADEQUACY            6            OFFICE OF THE ATTORNEY GENERAL
                                                                       Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                        800 Fifth Avenue, Suite 2000
       STATEMENT                                                      Seattle, Washington 98104-3188
                                                                 Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11     Doc 172    Filed 02/02/21    Entered 02/02/21 09:00:24               Pg 6 of 11
1     financing or have any business transactions with these Affiliates during the first
2
      five years following confirmation.
3
            4.     On-going business relationships with Affiliates. The Debtor
4

5     appears to have on-going business relationships with several Affiliates including
6
      Mountain Tobacco Distributing, Wheler Fuel Distribution, Wheeler Kountry
7
      Korner, Wheeler Smoke N Gas, and Wheeler Cattle. (DS, pp-14-5.) The Debtor
8

9     should clarify in its Disclosure Statement if it intends to continue to do business
10
      with any of these Affiliates (or any other Affiliate) post-confirmation, and, if so,
11
      identify the financial terms of these relationships so that creditors can determine
12

13    if these are arms-length transactions that provide the Debtor with reasonably
14
      equivalent value or, if instead, the transactions are actually subsidies that keep
15
      these Affiliates financially afloat to the detriment of the Debtor.
16

17          For example, the Debtor states that it pays the wages and salaries for
18
      Wheeler Cattle and that this Affiliate repays these costs “as cattle is sold”. (DS,
19

20
      at p. 15.) The Debtor also discloses that Wheeler Cattle owes the Debtor about

21    $2 million in pre-petition debt the repayment of which is also dependent on
22
      future cattle sales. Id. The Disclosure Statement should explain why the Debtor
23

24    continues to finance the operations of this Affiliate and explain, what if any,

25    financial benefit this continuing relationship provides to the Debtor.
26
       STATES’ OBJECTION TO THE ADEQUACY            7           OFFICE OF THE ATTORNEY GENERAL
                                                                      Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                       800 Fifth Avenue, Suite 2000
       STATEMENT                                                     Seattle, Washington 98104-3188
                                                                Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11     Doc 172    Filed 02/02/21   Entered 02/02/21 09:00:24               Pg 7 of 11
1     Conversely, if there is no benefit, the Debtor should disclose the financial loss
2
      that this relationship is expected to cost the Debtor in 2020 and in each of the
3
      five years post-confirmation.
4

5           Similarly, the Debtor should disclose the factual basis on which its asserts
6
      in that “all transactions between [the Debtor and Affiliates, Wheeler Kountry
7
      Korner and Wheeler Smoke N Gas,] are at arms’ length.” (DS, at p. 14.)
8

9           5.     Consolidated Financial Statements. To the extent the Debtor’s
10
      tobacco manufacturing operations are financially intertwined with Affiliates like
11
      Wheeler Cattle, Mountain Tobacco Distributing, Inc., Wheeler Kountry Korner,
12

13    Wheeler Smoke N Gas, and any other Affiliate, the Disclosure Statement should
14
      include consolidated financial statements with all such Affiliates covering 2018,
15
      2019, and 2020; otherwise, it is not possible for creditors to determine whether
16

17    the Debtor’s business operations benefit from these relationships or are merely
18
      subsidizing unprofitable Affiliates.
19

20
            6.     Post-confirmation compensation for management. The Debtor

21    states that Trina Wheeler, the 100% owner of the Debtor and its Manager and
22
      President, does “not draw a salary from the Debtor”. (DS at p. 15.) The Debtor
23

24    should disclose how Ms. Wheeler is compensated for her work for the Debtor

25    and whether her compensation will change post-confirmation, and if so, how.
26
       STATES’ OBJECTION TO THE ADEQUACY           8           OFFICE OF THE ATTORNEY GENERAL
                                                                     Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                      800 Fifth Avenue, Suite 2000
       STATEMENT                                                    Seattle, Washington 98104-3188
                                                               Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11     Doc 172   Filed 02/02/21   Entered 02/02/21 09:00:24               Pg 8 of 11
1     With respect to the other officers and directors of the Debtor, their post-
2
      confirmation compensation also needs to be disclosed.
3
            7.     Chapter 7 liquidation analysis. The Debtor provides a brief
4

5     narrative estimating the liquidation value of its Qualified Escrow Fund accounts
6
      but fails to provide a liquidation value for any of its other assets. (DS, at p. 19-
7
      20.) The Disclosure Statement should provide a spreadsheet listing all the
8

9     Debtor’s current estimated administrative expenses, priority expenses, secured
10
      and unsecured claims, together with the Debtor’s estimated values for each asset
11
      (including equipment, accounts receivable, fraudulent transfer claims, etc.),
12

13    including the source for these values. The liquidation analysis should also
14
      provide a present value calculation of the payment to creditors under the
15
      proposed plan versus payment under a liquidation. Without this information, it
16

17    is not possible for the States to determine if they would receive more under a
18
      Chapter 7 liquidation than under the Plan.
19

20

21

22

23

24

25

26
       STATES’ OBJECTION TO THE ADEQUACY            9           OFFICE OF THE ATTORNEY GENERAL
                                                                      Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                       800 Fifth Avenue, Suite 2000
       STATEMENT                                                     Seattle, Washington 98104-3188
                                                                Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11     Doc 172    Filed 02/02/21   Entered 02/02/21 09:00:24               Pg 9 of 11
1           WHEREFORE, the States ask that the court deny approval of the
2
      Disclosure Statement.
3

4           DATED this 2nd day of February, 2021.
5
                                    ROBERT W. FERGUSON,
6                                   Attorney General
7
                                    /s/ Dina Yunker
8                                   DINA L. YUNKER, WSBA No. 16889
                                    Assistant Attorney General
9
                                    Local Counsel for the States
10
                                    NAT’L ASSOC. OF ATTORNEYS GENERAL
11

12                                  /s/ Patricia Molteni
                                    PATRICIA MOLTENI, DC Bar No. 980878
13
                                    Counsel
14                                  Center for Tobacco and Public Health
                                    Counsel for the States (Pro Hac Vice Motion
15
                                    pending)
16

17

18

19

20

21

22

23

24

25

26
       STATES’ OBJECTION TO THE ADEQUACY         10         OFFICE OF THE ATTORNEY GENERAL
                                                                  Bankruptcy & Collections Unit
       OF THE DEBTOR’S DISCLOSURE                                   800 Fifth Avenue, Suite 2000
       STATEMENT                                                 Seattle, Washington 98104-3188
                                                            Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11   Doc 172   Filed 02/02/21   Entered 02/02/21 09:00:24             Pg 10 of 11
1                             CERTIFICATE OF SERVICE
2
            I certify that on February 2, 2021, I caused the foregoing to be
3
      electronically filed with the Clerk of the Court using the CM/ECF System
4

5     which, in turn, automatically generated a Notice of Electronic Filing to all
6
      parties in the case who are registered users of the CM/ECF system in this case.
7
      The Notice of Electronic Filing for the foregoing identifies all recipients.
8

9                                      By /s/ Patricia Molteni
                                         Patricia Molteni, DC Bar # 980878
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
                                                    11           OFFICE OF THE ATTORNEY GENERAL
                                                                       Bankruptcy & Collections Unit
                                                                         800 Fifth Avenue, Suite 2000
                                                                      Seattle, Washington 98104-3188
                                                                 Phone: (206) 389-2187 – Fax (206) 587-5150


     20-01808-WLH11    Doc 172    Filed 02/02/21   Entered 02/02/21 09:00:24             Pg 11 of 11
